Citation Nr: 0006070	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
1997, for the assignment of a 50 percent rating for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to the assignment of a higher disability 
evaluation for lumbosacral strain, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

C.J., C.C. and Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran has served on active duty from March 18, 1983, to 
September 23, 1983, and from November 21, 1990, to May 21, 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Personal hearings were held at the 
RO before a hearing officer in August 1994, May 1995 and 
August 1999.  A personal hearing was also held at the RO 
before the undersigned member of the Board in March 1998.  


FINDINGS OF FACT

1.  On November 30, 1993, the RO received correspondence from 
the veteran regarding a claim for service connection for a 
chronic acquired psychiatric disorder including PTSD.

2.  A May 1994 rating decision granted service connection for 
major depression; that was expanded to include PTSD in a July 
1997 rating decision.

3.  The veteran has continued to contest the disability 
evaluation assigned since the initial grant of service 
connection for a chronic acquired psychiatric disorder.

4.  A private psychiatric evaluation dated January 7, 1997, 
reflected that the veteran had moderate to severe 
manifestations of her chronic acquired psychiatric disorder.

5.  Evidence does not establish that the veteran's 
psychiatric manifestations exceeded the criteria required for 
a 30 percent evaluation before January 7, 1997.

6.  The service-connected lumbosacral strain is manifested 
primarily by complaints of pain and slight limitation of 
motion, without evidence of muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than January 7, 1997, for the award of a 50 percent 
rating for PTSD are not met.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400 and Part 4, Diagnostic Code 9411 
(1999).

2.  The criteria for a disability rating in excess of 
10 percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that she is entitled to an earlier 
effective date for a higher disability evaluation for her 
service-connected PTSD.  She believes that if her psychiatric 
condition had been properly rated, a 50 percent evaluation 
would have been granted from effective date of service 
connection in November 1993.

The veteran contends further that the RO should have granted 
a higher disability rating for her service-connected 
lumbosacral disorder.  She asserts that this disability is 
more severely disabling than currently evaluated.  
Specifically, she claims that she has been under constant 
medical care and has been taking medication continuously for 
her back disorder.  In addition, she maintains that, as a 
result of this disability, she can no longer participate in 
ordinary physical activities and has restricted lumbar spine 
motion.  

Initially, it is necessary to determine if the appellant has 
submitted well-grounded claims within the meaning of 
38 U.S.C.A. § 5107 (West 1991) and, if so, whether VA has 
properly assisted in the development of her claims.  A 
"well-grounded" claim is one that is not implausible.  When 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

As noted, the veteran contends that she should have been 
granted a compensable evaluation for PTSD earlier than 
January 1997.  VA regulations stipulate that an effective 
date for the award of increased benefits is the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (1999).  The regulations, 
however, also stipulate that an effective date for an 
increase in disability compensation is the "[e]arliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date otherwise, date of receipt of claim."  38 
C.F.R. § 3.400(o)(2) (1999); see also 38 U.S.C.A. § 
5110(b)(2) (West 1991).

To apply the generally applicable provisions to the instant 
appeal, it is necessary to determine the date of the 
veteran's claim and the date that it became factually 
ascertainable that an increase in her PTSD had occurred.

The date of receipt of the veteran's claim must be first 
determined.  The veteran is asserting that the 50 percent 
rating should be effective from November 30, 1993, which is 
the date of the grant of service connection.  A May 1994 
rating action granted service connection for major depression 
and assigned a noncompensable rating, effective from November 
1993.  This decision also denied service connection for PTSD.  
The next month the RO received the veteran's notice of 
disagreement (NOD) regarding the denial of service connection 
for PTSD as well as to the assignment of a higher rating for 
major depression.  A hearing was conducted in February 1995; 
the hearing officer granted a 10 percent rating for major 
depression, effective from the date of service connection in 
November 1993.  A September 1995 rating action granted a 30 
percent rating, also effective from November 1993, for major 
depression.  A July 1997 rating action expanded the service-
connected psychiatric disability to include PTSD, effective 
from November 1993.  A November 1998 Board decision granted a 
50 percent rating for the veteran's psychiatric disorder.  
The RO, in a December 1998 rating decision, determined that 
the effective date of the grant of the increased rating of 50 
percent was January 7, 1997.  

In regard to the date of the claim, as noted, the RO received 
a claim for service connection for PTSD and major depression 
on November 30, 1993.  Service connection for PTSD was denied 
by the May 1994 rating decision.  However, the veteran was 
granted service connection for a psychiatric condition (major 
depression) in the May 1994 rating decision and she perfected 
a timely appeal regarding the assignment of a higher rating.  
This led to the Board's decision of November 1998.  Even 
though the RO increased the schedular rating for the 
veteran's psychiatric disability during the appeal, the issue 
of entitlement to a higher rating remained on appeal, as the 
veteran had not indicated her desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
initial date of claim for a higher rating for the service-
connected psychiatric disability is November 30, 1993, the 
date of the claim for service connection.  

Furthermore, although the veteran was not granted service 
connection for PTSD until 1997, the appeal for a higher 
rating for her service-connected psychiatric disability 
remained open from the initial grant of service connection 
for major depression.  Accordingly, since the service-
connected psychiatric disability was expanded to include 
PTSD, and the RO considered the effective date of the grant 
of PTSD the same as the date for the grant of service 
connection for major depression, the date of claim for an 
increased rating for PTSD also extends back to the date of 
the receipt of the original claim for service connection for 
PTSD, which is November 30, 1993.  

As the RO set January 7, 1997, as the effective date of the 
50 percent disability evaluation for PTSD, the Board must 
determine whether it was factually ascertainable that there 
was an increase in her PTSD before January 7, 1997.  

The severity of a disability from PTSD is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  Effective 
November 7, 1996, the criteria for rating psychiatric 
disabilities were revised.  The application of 38 C.F.R. §§ 
4.1, 4.10, assessing the actual functional impairment was not 
affected by this change in the law.  The evidence will be 
applied to the rating criteria that are most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 50 percent evaluation 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  38 U.S.C.A. § 7104(d)(1) (West 
1991).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  This provision is not 
included in the current regulations, as amended in 1996.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

The evidence concerning the veteran's level of disability 
prior to January 1997 consists primarily of her written 
statements and hearing testimony, and reports of VA treatment 
and examination, which included psychological testing.

The Board finds that the evidence of record does not show 
that the veteran's PTSD was comparable to a 50 percent rating 
earlier than January 1997.  

The record reflects that in July 1991, the veteran complained 
of stress related to her active service in Saudi Arabia with 
Operation Desert Storm and her responsibilities upon her 
return home.  In August 1991, VA outpatient records reveal 
that she continued to report difficulties in adjusting to 
being home and to a new employment position with attendant 
responsibilities in public speaking and public relations.  
The therapist noted that the veteran had developed symptoms 
of major depression, described as sad mood, crying episodes, 
increased anxiety, hypersomnolence, and anhedonia.  

A September 1992 statement by her private treating therapist 
indicates that the veteran sought treatment in December 1991 
for what the therapist described readjustment problems from 
the Persian Gulf experience.  The therapist stated that the 
veteran improved after treatment and discontinued counseling 
for about six months.  The therapist observed that the 
veteran's symptoms had recurred with increased anxiety, 
requiring further treatment, the length of which the 
therapist could not then determine.  

In February 1994, the veteran underwent VA examination.  The 
diagnosis was major depression, single episode, moderate and 
fairly well controlled by medication.  The examiner commented 
that there were not enough symptoms to warrant a diagnosis of 
PTSD.  It was noted that her symptomatology and rapid 
response to antidepressants suggested the presence of major 
depression.

In June 1995, the veteran underwent VA hospitalization for 
observation and evaluation.  She reported that she 
experienced insomnia, infrequent nightmares, emotional 
variability, hypervigilance, anxiety, alienation, sleep 
disturbance, intrusive thoughts, flashbacks, and 
irritability.  She also described panic attacks. 

VA outpatient medical records from 1991 to 1996 indicate that 
the veteran underwent supportive therapy.  She complained of 
depression, crying spells, intrusive thoughts, difficulty 
concentrating, irritability, numbing, flashbacks; 
difficulties handling stress on the job, in continuing her 
studies, in making decisions, and in setting priorities; and 
increasing anxiety.  She complained of hypervigilance and 
anxiety, isolation, alienation, sleep disturbance, intrusive 
thoughts, flashbacks, irritability, and an urge to fight with 
others-which appear to improve but then to recur.  

The evidence of record covering the applicable appeal period 
does not show that the veteran's symptoms warranted a 50 
percent rating before January 1997.  In considering the new 
criteria, as reported above, at a VA examination in June 
1995, she reported various symptoms including panic attacks; 
however, the examiner determined that the reported frequency 
of attacks did not meet the quantitative criteria for a panic 
disorder.  While the described panic attacks might appear to 
fit the criteria for a 50 percent rating, when considering 
the entire evidence of record, including the described panic 
attacks, her psychiatric manifestations were more consistent 
with a 30 percent rating.  For instance, on the mental status 
examination, she was oriented times four.  Her affect was 
described as dysphoric, mildly intense, constricted and 
related.  Her thought processes were goal directed and there 
was no evidence of a thought disorder.  There were no 
delusions, hallucinations or illusions.  These findings are 
similar to those reported in the February 1994 VA examination 
report.  

In describing her symptoms, at the 1994 and 1995 VA 
examinations, the veteran did not indicate problems involving 
routine behavior, self-care, or conversation.  Her 
conversation was normal -- not circumstantial, 
circumlocutory, stereotyped, illogical, obscure, or 
irrelevant.  At the February 1994 VA examination, she was 
casually groomed and conversed easily.  There was no anxiety 
or dysphoria.  The veteran's thought processes were 
considered logical and there was no loose associations or 
confusion.  She was oriented times three and her memory was 
not impaired.  As noted at the June 1995 examination, she was 
described as alert, cooperative and she had good eye contact.  

Her judgment had not been described as impaired.  VA 
outpatient records dated between 1994 and 1996 reflect that 
her judgment and insight were intact.  In early 1995, VA 
records show that she had returned to school and that she 
expressed improvement in her life, at her job, and in school.  
In March 1995, her therapist observed that the veteran showed 
insight in deducing a pattern to her episodes of desiring to 
fight with others, that she feels this way when she feels 
threatened.  The veteran reported that understanding this 
helped her to stop, analyze her anger, and then to respond 
assertively and professionally.  

At the VA examinations, her abstract thinking and 
concentration were adequate.  Further, it has not been 
reported that she neglected her personal appearance or 
hygiene at either of the examinations.  She appeared to be 
able to function independently, appropriately, and 
effectively.  She was frequently described as well dressed 
and cooperative throughout her interviews at VA examinations.  
She was well oriented, rather than disoriented.  There were 
no reported obsessional rituals.

The record shows that she had some impairment in social 
relationships.  In her August 1994 testimony and in her 
written statements, the veteran reported that her depression 
adversely affected her relationships with others and her 
ability to function in her job.  Further, it impaired her 
ability to complete her program of study.  A co-worker also 
offered testimony in 1994.  She indicated that the veteran's 
behavior at work had changed following her return from active 
service, and that her work performance suffered drastically 
as a result.  Lay statements include those of the veteran's 
mother, brother, friends, and a co-worker.  These statements 
show that the veteran had become withdrawn and moody; would 
not speak to people for periods of time; became depressed for 
extended periods of time; was neither as outgoing nor as 
active as she once was; she exhibited anxiety and fatigue; 
her productivity and performance at work had changed; and 
that she was unable to continue her internship program at 
school because of stress.  A leave statement demonstrated 
that the veteran used 368 hours of leave-105 hours of that 
being sick leave time-during the period between her return 
from active duty and July 1994.

The veteran and her witness testified in May 1995 that the 
veteran's psychiatric disorder had disrupted her graduate 
school attendance, her job performance, and her social 
relationships-particularly her relationship with her son.  

As noted above, VA outpatient records dated between 1991 and 
1996 show that the veteran was receiving VA supportive 
therapy.  Although there was obvious evidence of difficulties 
in establishing and maintaining effective work and social 
relationships, these factors, alone, however, did not nearly 
approximate the criteria for a 50 percent rating or higher.  
See 38 C.F.R. § 4.7 (1999).  For example, the VA physician at 
the June 1995 examination assigned the veteran a Global 
Assessment of Functioning (GAF) score of 60 to 65.  A GAF of 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers), whereas a GAF 
of 50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition) at 
44-47.  The veteran's 30 percent disability rating reflected 
the fact that she experienced moderate psychiatric symptoms.  
It is not shown that she had symptomatology that was 
comparable with more serious impairment such as suicidal 
ideation or obsessional rituals.

It is not shown that her symptoms were considered serious 
before the January 1997 private hospital evaluation that was 
the basis for the increase to a 50 percent rating.  On 
admission to the hospital, her GAF score was 30 but on 
discharge it was 55.  The diagnosis was bipolar disorder, not 
otherwise specified, with psychotic features.  Her prognosis 
was listed as "guarded."  A July 1997 statement from her 
private treating physician recommended an increase in the 
dosage of Zoloft.  While the record shows that there were 
increased symptoms in January 1997, the assigned GAF score as 
well as clinical records before this period do not support 
the conclusion that the veteran had more than moderate 
impairment in her social or occupational functioning.

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  However, review 
of the record discloses no probative evidence that the 
veteran's service-connected PTSD was productive of more than 
moderate impairment, as defined by the criteria cited above.  
Therefore, the Board finds that application of the old 
diagnostic criteria would not help the veteran in obtaining a 
higher rating for her service-connected psychiatric 
disability.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 
(1996) before January 1997.  

The evidence establishes, therefore, that the date of the 
physician's statements in January 1997 is the earliest date 
that may be assigned for the assignment of a 50 percent 
evaluation.  Accordingly, the effective date of the award of 
a 50 percent evaluation for the psychiatric disability is 
properly January 7, 1997.

II.  Lumbosacral Strain

Service medical records relate that in May 1987 while on 
inactive duty for training the veteran strained her back 
while setting-up a tent.  A January 1988 radiographic report 
indicated that there was no significant space narrowing.  The 
examiner commented that there was a slight loss of normal 
lordosis of the lumbar spine, which may indicate muscle 
spasm.  He also indicated that "[t]here is definite evidence 
of fractures seen."  Based on inservice treatment, an 
October 1989 rating decision granted service connection for 
lumbosacral strain, and assigned a noncompensable disability 
rating under Diagnostic Code 5295, effective from November 
1988.  A September 1995 rating decision increased the 
disability evaluation to 10 percent disabling, effective from 
November 1993. 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
10 percent evaluation when it is manifested by characteristic 
pain on motion.  A 20 percent rating is warranted if there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295 (1999).

The Board finds that the current medical evidence, considered 
in relation to the appellant's medical history, does not 
support a rating in excess of 10 percent.  The record 
presents findings that most nearly reflect characteristic 
pain on motion, evaluated under Diagnostic Code 5295 as 10 
percent disabling.  I note that the most recent treatment 
records do not establish the presence of muscle spasm let 
alone loss of lateral spine motion.  

On VA examination in February 1994, the veteran complained of 
intermittent pain in the lower back that occasionally 
radiated to her legs.  She indicated that prolonged standing 
or sitting aggravated the pain.  She took Motrin for relief.  
On examination, there was pain on palpation of the vertebrae 
at the L5 level.  Importantly, she had full range of motion 
and the back was otherwise normal.   

The physical findings are similar to those noted on VA 
examination in June 1995.  The examiner noted that the 
veteran did not move in a manner that protected her back from 
motion.  There was normal lordosis.  She was able to bend 
forward until her fingers were at the tibiale tubercle.  She 
straightened but did not reverse the lumbar lordosis.  
Extension was neutral with right and left bending to 10 
degrees.  There was normal symmetrical vertebral motion with 
no muscle spasm.  The Trendelenburg test was negative.  She 
walked with a normal gait and was able to heel and toe walk.  
She kneeled on the step stool and was able to bend forward 
and touch the floor.  She was able to bend forward to the 
extent that her fingertips were at the level of the knees and 
the step stool.  It was noted that she bent further on this 
exercise than she did on forward flexion.  X-rays revealed 
degenerative disc disease at the L5-S1 level  with spurring 
and narrow disc space.  The examiner reviewed the January 
1988 radiographic report that indicated the presence of 
fractures.  The examiner indicated that this was a 
typographical error and there was no evidence of fractures.  
It was also noted that the then current radiographic study 
failed to show any abnormalities.  The examiner went on to 
say that she did not feel that the veteran sustained any 
permanent impairment as a result of her injury in 1987 and 
there was no evidence of fractures.  The examiner also 
commented that any loss of lordosis was immaterial and did 
not demonstrate any pathology.  She indicated that it could 
be positional as well as anything else.    

VA outpatient records dated in May 1996 relate that the 
veteran sought treatment due to back pain.  On examination, 
there was no atrophy.  There was some decrease in sensation 
over the left thigh.  The reflexes were two plus.  Straight 
leg raising as well as the Patrick's test were negative.  She 
was given Naprosyn, Parafon Forte, and Darvon.  Later that 
month, she complained of back pain.  There was pain on 
forward flexion beyond 90 degrees.  There was no pain on 
extension or rotation of the spine.  The diagnostic 
impression was degenerative disc disease at the L5-S1 level 
with radicular pain.

VA outpatient records show that she voiced similar complaints 
in July 1996.  On examination, straight leg raising was 
negative and she had good range of motion.  In February 1997, 
she underwent electromyography, which was considered 
negative.  

July 1998 VA outpatient records reveal that she continued her 
complaints.  On straight leg raising, there was full range of 
motion with mild complaints of supine low back pain.  She had 
fairly good flexion with moderate decrease in extension.  
Rotation and lateral bending was within normal limits.  The 
manual muscle testing of the extremities was within normal 
limits.  There was no spine lateralization or deformities.  

A private medical report received in June 1999 indicates that 
studies were performed to rule out fractures.  Significantly, 
there was no evidence of fractures of the lumbar spine.  
There was evidence of disc thinning at the L5-S1 level.  

She underwent VA examination in April 1999.  The forward 
flexion was to 70 degrees, extension to 25 degrees and side 
bending was 35 degrees.  She was able to heel and toe walk 
well.  Sitting leverage test did not create trunk extension 
or cause radicular pain.  Supine leg raising was possible to 
60 degrees and horizontally to 0 degrees without back or leg 
pain.  Lasegue's maneuvers were negative bilaterally.  Heel 
to knee tests did not evoke back pain.  

At this examination, the physician commented that the extreme 
range of motion reported above, indicated the onset of the 
veteran's pain.  Further, the passive ranges of motion could 
not be obtained because of the veteran's complaint of pain.  
He indicated that the veteran was able to function within the 
limits of pain.  The veteran's functional limitation would 
vary as far as severity and frequency.  

While the veteran continues to complain of back pain it 
should be pointed out that the current diagnostic code takes 
into consideration painful motion.  I have taken into 
consideration the provisions of 38 C.F.R. § 4.40 (1999) which 
provide that the rating should reflect functional loss due to 
pain.  However, the recent VA records do not reflect an 
increase in physical manifestations including muscle spasm.  
Additionally, X-ray studies failed to reveal any 
abnormalities or defects that can be attributed to her 
service connected disability. 

I have also considered alternatively rating the veteran's 
back disability under Diagnostic Code 5292, for limitation of 
motion.  First, I note that Diagnostic Code 5295 includes 
limitation of motion in its rating criteria.  Therefore, the 
assignment of a separate rating for limitation of motion in 
addition to the 10 percent rating in effect under Diagnostic 
Code 5295 would be prohibited by 38 C.F.R. § 4.14.  But see 
Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran entitled to 
combine separate 10 percent ratings when none of the 
symptomatology is duplicative or overlapping, but rather is 
distinct and separate:  disfigurement, painful scars, and 
muscle damage resulting in functional limitation).

Diagnostic Code 5292 provides that limitation of motion of 
the lumbar spine is rated at 10 percent when slight, 20 
percent when moderate, and 40 percent when severe.  38 C.F.R. 
Part 4, § 4.71a, Code 5292 (1999).  As noted, the most recent 
findings indicate that the veteran had 70 degrees of flexion 
and extension to 25 degrees with otherwise normal range of 
motion.  These findings do not equate to moderate limitation 
of motion, as there remains a significant range of motion of 
the back, with apparently little limitation of rotation and 
extension, with only some limitation of forward flexion. 

After careful scrutiny of all of the medical records and 
evidence of record including her testimony regarding 
employment, I conclude that the current manifestations of the 
appellant's lumbosacral disability, which include pain with 
some limitation of motion, approximate the disability picture 
of characteristic pain on motion which calls for a 10 percent 
disability rating, and does not approach the level required 
for a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, at the April 1999 VA 
examination, the veteran reported that she is a social 
worker.  She indicated that she has chronic low back pain 
with an associated sense of numbness in the right leg.  On 
one or two occasions she had been unable to walk for five or 
seven days because of back discomfort.  While the veteran 
claims that this is related to her service-connected 
disability, a review of the records does not show that her 
problems resulted from her service-connected disability.  
Rather, the medical reports show that her non-service-
connected degenerative disc disease is apparently a primary 
factor in her current incapacitation.  As noted by the VA 
physician in the June 1995 examination, the veteran did not 
sustain any permanent injury as result of her inservice 
injury.  Although she now contends that her employment 
absences are related to her lumbosacral strain, she has not 
produced any documents from her place of employment 
implicating her service-connected back disability in any 
employment difficulties. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
Although she has sought treatment for a painful back on 
occasions, this has not resulted in extensive treatment let 
alone hospitalization.  As discussed above, the medical 
evidence reveals that no more than a 10 percent disability 
evaluation is in order for the veteran's lumbosacral strain.  
Neither her statements nor the medical records indicate that 
the disability warrants the assignment of an extraschedular 
evaluation.


ORDER

Entitlement to an effective date earlier than January 7, 
1997, for the assignment of a 50 percent rating for PTSD is 
denied.

Entitlement to an increased evaluation for lumbosacral 
disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

